                    Case 5:20-cv-02769-SVK Document 1 Filed 04/21/20 Page 1 of 9



1    Francis J. Lanak, Esq. (Bar No. 43487)
     flanak@lanak-hanna.com
2    Michael K. Murray, Esq. (Bar No. 265785)
     mkmurray@lanak-hanna.com
3    Members of
     LANAK & HANNA, P.C.
4    625 The City Drive South, Suite 190
     Orange, CA 92868
5    Telephone: (714) 620-2350
     Facsimile: (714) 703-1610
6
     Attorneys for Plaintiff
7    U.S. SPECIALTY INSURANCE COMPANY
8
                                     UNITED STATES DISTRICT COURT
9
                                    NORTHERN DISTRICT OF CALIFORNIA
10

11   U.S. SPECIALTY INSURANCE                             CASE NO.:
     COMPANY, a Texas corporation
12                                                        COMPLAINT FOR:
                       Plaintiff,
13                                                        1. BREACH OF CONTRACT
     v.                                                   2. INDEMNITY
14                                                        3. QUANTUM MERUIT
     FRYS ELECTRONICS, INC., a California
15   corporation
16                     Defendant.
17

18
                                               COMPLAINT
19
              Plaintiff, U.S. Specialty Insurance Company, a Texas corporation (“Plaintiff”),
20
     states as follows:
21
                                                  PARTIES
22
              1.       Plaintiff is a Texas corporation with its principal place of business in
23
     Houston, Texas.
24
              2.       Defendant, Frys Electronics, Inc. (“Frys”) is a California corporation with its
25
     principal place of business in San Jose, California.
26
                                        JURISDICTION AND VENUE
27
              3.       This Court has diversity jurisdiction of this action under 28 U.S.C.
28
     §1332(a)(1), because the matter in controversy exceeds the sum of $75,000, exclusive of
     {2058 26768}                                     1
                                                  COMPLAINT
                    Case 5:20-cv-02769-SVK Document 1 Filed 04/21/20 Page 2 of 9



1

2    interest and costs, and there is complete diversity between the parties.
3             4.       Venue of this action in this Court is proper under 28 U.S.C. § 1391(b)(1)
4    because the Defendants reside in this district in the State of California.
5                                          GENERAL ALLEGATIONS
6             5.       Plaintiff and Onkyo U.S.A. Corporation (“Onkyo”) entered into a Trade
7    Credit Insurance Policy – MultiDebtor (“Policy”) under which Plaintiff insured certain
8    trade credit debtors of Onkyo. One of those was Frys, whom Onkyo sold material to on
9    credit. The Policy provided, amongst other things, that in the event a claim is paid,
10   Onkyo assigns to Plaintiff, all of its right, title and interest with respect to the debt that
11   makes up the claim.
12            6.       Onkyo is a supplier of audio, speaker and related electronic components.
13   Defendant Frys is a big-box retailer that sells electronics throughout the country.
14            7.       On or about April 12, 2002 Onkyo and Defendant Frys entered into a credit
15   agreement whereby Onkyo would sell to Defendant Frys, home audio, speakers and
16   related electronics on credit (“Credit Agreement”). A true and correct copy of the Credit
17   Agreement is attached hereto as Exhibit 1 and incorporated herein by reference.
18            8.       Frys failed to pay Onkyo for a number of purchases between 2017 and 2019
19   and Onkyo ultimately made a claim on the Policy.
20            9.       Plaintiff investigated the claim and determined it to be valid and paid the
21   claim in the sum of $331,362.00.
22            10.      Pursuant to the terms of the Policy, Onkyo’s rights under the credit
23   agreement and the debt owed by Frys were assigned to Plaintiff upon Plaintiff’s payment
24   of the claim.
25                                     FIRST CLAIM FOR RELIEF
26                                  (Breach of Contract: Against Frys)
27            11.      Plaintiff incorporates herein by reference as though fully set forth herein, its
28   allegations contained in paragraphs 1 through 10.
     {2058 26768}                                      2
                                                  COMPLAINT
                    Case 5:20-cv-02769-SVK Document 1 Filed 04/21/20 Page 3 of 9



1             12.      Onkyo performed all its requirements under the credit agreement with
2    Defendant Frys.
3             13.      Plaintiff is assignee of all of Onkyo’s rights under the credit agreement with
4    respect to the amounts paid under the claim.
5             14.      Defendant Frys has breached the credit agreement by failing to pay amounts
6    due and owing under the credit agreement.
7             15.      As a result of the breach by Defendant Frys, Plaintiff has been damaged in
8    the principal amount of $331,362.00 plus interest at the maximum permitted rate under
9    the law, until paid.
10                                   SECOND CLAIM FOR RELIEF
11                                       (Indemnity: Against Frys)
12            16.      Plaintiff incorporates herein by reference as though fully set forth herein, its
13   allegations contained in paragraphs 1 through 10.
14            17.      Frys is obligated to reimburse Plaintiff in full, for any and all payments
15   made to Onkyo on Frys behalf.
16                                     THIRD CLAIM FOR RELIEF
17                                    (Quantum Meruit: Against Frys)
18            18.      Plaintiff incorporates herein by reference as though fully set forth herein, its
19   allegations contained in paragraphs 1 through 10.
20            19.      Within the last four years, Plaintiff provided audio, speaker and related
21   electronic components to Defendant Frys at the special request of Frys. Frys knew that
22   these products were being provided and agreed to pay their reasonable value to Onkyo.
23            20.      The fair and reasonable value of the product provided to Frys is
24   $331,362.00.
25            21.      No part of this sum has been paid despite repeated requests from Plaintiff for
26   payment and there is now due and owing from Defendant Frys to Plaintiff, as assignee of
27   the rights of Onkyo, the amount of $331,362.00, plus interest at the maximum permitted
28   rate under the law, until paid and costs of suit.
     {2058 26768}                                      3
                                                  COMPLAINT
                    Case 5:20-cv-02769-SVK Document 1 Filed 04/21/20 Page 4 of 9



1                                         DEMAND FOR RELIEF
2             WHEREFORE, Plaintiff prays as follows:
3             ON THE FIRST, SECOND AND THIRD CLAIMS:
4             1.       For the sum of $331,362.00 from Defendant Frys Electronics, Inc., a
5    California corporation plus interest at the maximum legal rate, until paid and costs of suit.
6             ON ALL CLAIMS:
7             2.       For costs of suit herein incurred;
8             3.       For such other and further relief as the Court may deem proper.
9

10   Dated: April 21, 2020                              LANAK & HANNA, P.C.
11

12                                                      By: /s/ Michael K. Murray
13
                                                        MICHAEL K. MURRAY
                                                        Attorney for Plaintiff
14                                                      U.S. SPECIALTY INSURANCE
15
                                                        COMPANY

16

17

18

19

20

21

22

23

24

25

26

27

28

     {2058 26768}                                      4
                                                  COMPLAINT
Case 5:20-cv-02769-SVK Document 1 Filed 04/21/20 Page 5 of 9




EXHIBIT 1
                            Case 5:20-cv-02769-SVK Document 1 Filed 04/21/20 Page 6 of 9



                      IMAGINATIVE SIGHT & SOUND




DATE:                                                                ONKYO CREDIT APPLICATION
                                                                                                                 0BA
                        Ele<'�v1�.s.J:"nc l
FIRM NAME                                                                                                                                                                            EMAIL
                    fy:\/ 's                                                                                                                                                     !

               t'.                                                                                      _


               or)/; t=;, ,f>rtJLtu,0 PJ l/of�<ff?- 'f�uo I l/o� ·- l/�r -Y'r<f!
STREET ADDRESS                                                                                      PHO,NE                       •. ·                                FAX


CITY

            ,�evn ._--m £L.                  I Of+              qs-112-
FULL NAME OF OWNER OR OWNERS (or an authorized off er of corporation) LIST HOME ADDRE
                                                                                                                             STATE


                                                                                       & ZIP CODE FOR PARTNERSHIP OR IN VIOUAL
                                                                                                                                                                                        ZIP



NAME                                       .      rTITLE                             nPARTNERSHIP% OR                  rADDRESS


                              /\Aw�                                                   % OF STOCK OWNED




                                                                                                    r
       �::_Q_                ryv          1-...
                                                                     .
PLEASE ✓ ONE            I    INDIVIDUAL
                                 D
NAME & ADDRESS OF PARENT CO. IF A SUBSIDIARY
                                                  I
                                                      PARTNERSHIP
                                                          D              I
                                                                              CORP
                                                                                  �
                                                                                                            FED.T�                   o.                0&8 NO.

                                                                                                                                                                      I                       S.S. # IF INDIVIDUAL




STATE OFINCORP.        (t     �k·                                        I   #STORES
                                                                                                                                          !
                                                                                                                                           EMPLOYEES


                       <1.x.LL _.,,... ,. t\.,l�        �D
TYPE OF BUSINESS

                             ¥\ c'::SU/t;Y��- {.;-/-fl��()Vt,l,0S                                                                                                      I       DATE STARTED
                                                                                                                                                                                           /
                                                                                                                                                                                             s �s-
ESTIMATED ANNUAL SALES
                                            ,__.........                                I   PROJECTED ANNUAL O                       O VOL
                                                                                                                                  N_� -    ��
                                                                                                                                              E$


FORMER BUSINESS

                                                                                                                                 I   LOCATION




                                                                                                                                                            /v
                                                                                                                                                                                                       ./'
                                                                                                                                                                                                   /
OWN OR RENT BUILDING-IF RENT-FROM WHOM?


MAJOR LINES CARRIED:

                                                                                                                                     t,     ,)    ,/     /�
                                                                                                        l
                                                                                                         "  '-   /_.aB       H
                                                                                                                              7'!��
                                                                                                                                           ./

     TRADE REFERENCES: Llal al least aix (6) Aeferencn                                                  )�XfYY
       NAME                                                                       ADDRESS.                                                                                              TELEfHONE#
                                                                                              "'-


                                                                                              l1�1/
                                                                                                                                                                                              '\
                                                                                                                                                                                                                    FAX11
1

2
       NAME                                                                       ADDRESS       v                                                                                       TELEPHONE#                  FAX11.
                                                                                            /
       NAME

                                                        �R_Y-.                         RESS                                                                                             TELEPHONE__#
                                                                             d'
                                                                                                                                                                                                                             '.

                                                                                  1/
                                                                                                                                                                                                                    FAXII·
3                                                                                                                                                                                                      '···-

       NAME                                                                       ADDRESS
4
       NAME
                                                        �J/                       ADDRESS
                                                                                                                                                                                        · TELE�HONE 11


                                                                                                                                                                                        TELEPHONE It
                                                                                                                                                                                                                    FAX11



                                                        /
                                                                                                                                                                                                   :

                                                                                                                                                                                                                    FAX11
 5
       NAME                                                                       ADDRESS                                                                                               TELEPHONE 11
 6
                                          /                                                                                                                                                                         FAX11



 BA                                /                                          PLEASE SIGN ATTACHED BANK RELEASE LETTER
      NK REFERENCE-Na
                            /
                             dress


                                                              l                                                                                                  I   TEL II
                                                                                                                                                                                                       I   FAX II


 BANK OFFIC
               1/

 AMOUN;f"'QF FIRST ORDER
                                                                  ACCT. #-CHECKING
                                                                                                                         I   ACCT. #-LOANS


                                                                                                            MONTHLY PURCHASES ESTIMATE
                                                                                                                                                                           I   SECURED YES D NO 0




                                                                                                        I
                                                  U THIS FORM

                                                  ;-- -eJ- tlt'\Ccb'\
                                                                             TERMS                  ATTACH TERMS SHEET
                                                                                       D REGULAR D SPECIAL
DATE                                                                         SALES


                                                                                                        (OVER}
Case 5:20-cv-02769-SVK Document 1 Filed 04/21/20 Page 7 of 9
Case 5:20-cv-02769-SVK Document 1 Filed 04/21/20 Page 8 of 9
Case 5:20-cv-02769-SVK Document 1 Filed 04/21/20 Page 9 of 9
